Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Regarding claim 5, lines 3-4 it appears that “measuring the” should be -- measuring of the -- .
Regarding claim 5, line 4, it appears that the “causing the” should be --the causing of the  -- .
Regarding claim 5, line 6, it appears that “ the remeasuring the” should be – the remeasuring of the -- .
Regarding claim 15, line 3, it appears that “causing the” should be  -- causing of the-- .
Regarding claim 15 . line 4, it appears that “ the measuring the” should be  -- the measuring of the -- .
Regarding claim 15, line 5, it appears that “ causing the”, should be – the causing of the – 
Regarding claim 15, line 7, it appears that “remeasuring the” , should be – remeasuring of the --. 
Examiner suggest applicant review claims for similar and /or additional informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 15 and 20 are rejected under 35 U.S.C. 102 anticipated as being anticipated by Kawamura (US20190100104)
Regarding claims 1 and 8, Kawamura teach An apparatus comprising: 
a circuit to test a potential leakage path in an electronic device, (Note Fig,. 1)
the circuit including a capacitor; (Note C1, Fig. 1, par. 30)and 
a controller operable to execute firmware to iteratively, until an iteration condition is satisfied, perform operations (Note 120, Fig. 1, par. 36)  comprising: 
causing the capacitor to be set to a known state; (Note claim 1, compare a first charge voltage (Vp) of the detection capacitor, which is measured with the first switch and the fourth switch turned on, the state of the switches is interpreted as a known state)
measuring a voltage level of the capacitor and storing data indicating a measured voltage level; (Note claim 1, compare a first charge voltage (Vp) of the detection capacitor, which is measured with the first switch and the fourth switch turned on also note microcomputer for implicitly taught storing , par. 36)
causing the capacitor to be connected to the potential leakage path; (Note claim 1, a second charge voltage (Vn) of the detection capacitor, which is measured with the second switch and the third switch turned on, the state of the switches are interpreted as connected to potential leakage path)
remeasuring the voltage level of the capacitor and storing data indicating a remeasured voltage level; (Note claim 1, a second charge voltage (Vn) of the detection capacitor, which is measured with the second switch and the third switch turned on which is interpreted as connected to potential leakage path, also note microcomputer for implicitly taught storing , par. 36)
and 
comparing the measured voltage level and the remeasured voltage level to detect leakage in the potential leakage path; (Note claim 1, compare a first charge voltage (Vp) of the detection capacitor, which is measured with the first switch and the fourth switch turned on, with a second charge voltage (Vn) of the detection capacitor, which is measured with the second switch and the third switch turned on)
wherein the iteration condition is satisfied when a difference between the measured voltage level and the remeasured voltage level satisfies a voltage threshold or when a count of iterations performed satisfies an iteration threshold. (Suggested by claim 1, if the first charge voltage (Vp) is smaller and when degree of the smallness of the first charge voltage (Vp) is greater than a predetermined reference, then determine that the positive-electrode-side insulation resistance is lowered, and if the second charge voltage (Vn) is smaller and when degree of the smallness of the second charge voltage (Vn) is greater than a predetermined reference, determine that the negative-electrode-side insulation resistance is lowered.)

Regarding claim 15, Kawamura teach a memory storing one or more settings, (Note microcomputer, par. 36) the one or more settings indicating a duration of one or more of the causing the capacitor to be set to the known state, the measuring the voltage level of the capacitor, (Note claim 1) the causing the capacitor to be connected to the potential leakage path, or the remeasuring the voltage level of the capacitor.

Regarding claim 20, Kawamura teach A non-transitory computer-readable medium comprising firmware that, when executed by a controller of an electronic device, (Suggested by microcomputer, par 36) causes the controller to iteratively, until an iteration condition is satisfied, perform operations comprising: causing the capacitor to be set to a known state; (Note claim 1, compare a first charge voltage (Vp) of the detection capacitor, which is measured with the first switch and the fourth switch turned on, the state of the switches is interpreted as a known state)
measuring a voltage level of the capacitor and storing data indicating a measured voltage level; (Note claim 1, compare a first charge voltage (Vp) of the detection capacitor, which is measured with the first switch and the fourth switch turned on also note microcomputer for implicitly taught storing , par. 36)
causing the capacitor to be connected to the potential leakage path; (Note claim 1, a second charge voltage (Vn) of the detection capacitor, which is measured with the second switch and the third switch turned on, the state of the switches are interpreted as connected to potential leakage path)
remeasuring the voltage level of the capacitor and storing data indicating a remeasured voltage level; (Note claim 1, a second charge voltage (Vn) of the detection capacitor, which is measured with the second switch and the third switch turned on which is interpreted as connected to potential leakage path, also note microcomputer for implicitly taught storing , par. 36)
and 
comparing the measured voltage level and the remeasured voltage level to detect leakage in the potential leakage path; (Note claim 1, compare a first charge voltage (Vp) of the detection capacitor, which is measured with the first switch and the fourth switch turned on, with a second charge voltage (Vn) of the detection capacitor, which is measured with the second switch and the third switch turned on)
wherein the iteration condition is satisfied when a difference between the measured voltage level and the remeasured voltage level satisfies a voltage threshold or when a count of iterations performed satisfies an iteration threshold. (Suggested by claim 1, if the first charge voltage (Vp) is smaller and when degree of the smallness of the first charge voltage (Vp) is greater than a predetermined reference, then determine that the positive-electrode-side insulation resistance is lowered, and if the second charge voltage (Vn) is smaller and when degree of the smallness of the second charge voltage (Vn) is greater than a predetermined reference, determine that the negative-electrode-side insulation resistance is lowered.)
Regarding claim 6, Kawamura teach remeasuring the voltage level of the capacitor includes causing the capacitor to be connected to a node of a processing circuit, (Note par. 31,  suggested by The switch Sa is turned on only at the time of the sampling. And Fig. 1) and further comprising, before causing the capacitor to be connected to the potential leakage path, causing the capacitor to be disconnected from the node of the processing circuit. (Note par. 31,  suggested by The switch Sa is turned on only at the time of the sampling. Which also suggests the switch was disconnected, Note also Fig. 1 and claim 1) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US20190100104) in view of Kobayashi (US 20170197508).
Kawamura et al. teach the instant invention except:
Regarding claim 2, Kawamura et al. does not teach wherein causing the capacitor to be set to the known state comprises at least partially discharging the capacitor and coupling the capacitor to a voltage source associated with a specified voltage level.
Kobayashi teach wherein causing the capacitor to be set to the known state comprises at least partially discharging the capacitor and coupling the capacitor to a voltage source (1) associated with a specified voltage level. (Note par. 61, Note Fig. 4, )
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamura et al. to include the teaching of Kobayashi because it would maintains a high level of insulation in an aluminum electrolytic capacitor to improve long-term reliability. (Note Kobayashi par. 8)

Allowable Subject Matter
Claims 3-5,7,9-14,16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858